        Case 4:20-cv-02085-HSG Document 31 Filed 06/05/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT
 2
                             NORTHERN DISTRICT OF CALIFORNIA
 3   JESSICA COLE and KAREN WERNER,                   CASE NO. 4:20-cv-02085-HSG
     individually and on behalf of all others
 4   similarly situated,
 5                                                     PROPOSED ORDER GRANTING
                           Plaintiffs,                 STIPULATION SETTING BRIEFING
 6                                                     SCHEDULE FOR MOTION TO
            vs.                                        DISMISS, AND CONTINUING CASE
 7
                                                       MANAGEMENT CONFERENCE AND
     VOLKSWAGEN GROUP OF AMERICA,                      RELATED FILINGS
 8   INC. a New Jersey Corporation, and
     VOLKSWAGEN AG, a foreign corporation
 9
                         Defendants.
10
11
12
13          The parties have stipulated to modify the briefing schedule relating to defendant
14   Volkswagen Group of America, Inc.’s (“VWGoA”) motion to dismiss Plaintiffs’ Complaint,
15   anticipated to be filed by July 3, 2020, with a hearing date to be scheduled on September 3, 2020.
16   The parties’ stipulation is GRANTED.
17          The opposition to said motion shall be filed by Plaintiffs no later than August 3, 2020,
18   and VWGoA’s reply to the opposition shall be filed no later than August 20, 2020.
19          The parties have further stipulated to continue the Case Management Conference from

20   June 23, 2020 to a date after the Court hears VWGoA’s motion to dismiss the Complaint so that
21   the parties may determine which, if any, claims are at issue in this action, or alternatively to
22   September 3, 2020 at 2:00 P.M. The parties’ stipulation is GRANTED.
23          The Case Management Conference is continued from June 23, 2020 to September
                                                                              the following
                                                                                         3rddate
                                                                                             at

24   and  time,
     at 2:00    after
             p.m.     theheard
                  to be    hearing
                               withof VWGoA’s motion to dismiss the Complaint:. _____________,
                                                                                The filing date
25   2020 at _______
     for Rule           P.M.andThe
              26 (f) Report     Jointfiling
                                       Case date for RuleStatement
                                            Management    26(f) Report  and Joint
                                                                   are extended   Case Management
                                                                                accordingly.
26   Statement are extended accordingly.

27   Dated: 6/5/2020                                                 ___________________________
                                                                     Hon. Haywood S. Gilliam, Jr.
28                                                                   U. S. District Court Judge
                                       -3-
             PROPOSED ORDER GRANTING STIPULATION SETTING BRIEFING SCHEDULE
                                                            4:20-cv-02085-HSG
